Appeal from the District Court of San Juan, Section 2. Judgment appealed from reversed for the reasons stated in the opinions in Cases Nos. 496, The People v. Blanco, 18 P. R. R., 980; 508, The People v. Gestera ante p. 7; 511, The People v. Gestera ante p. 17; 510, The People v. Gestera, ante p. 30; 509, The People v. Gestera, ante p. 38; 512, The People v. Gestera, ante p. 40; 531, The People v. Vidal, ante p. 110.
Mr. Justice Wolf signed stating that he concurred in the dispositive part of the judgment.